Title: To Alexander Hamilton from Tench Coxe, 3 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, January 3, 1795. “Messrs. Willing & Francis this day ask for the payment on account of their agreement for Salt Petre, of which I have promised to inform you. It is   dollars & was to be paid on the 1st January, if demanded. You will very much oblige me by procuring the Presidents determination in regard to the keeper of Baldhead Light House. It has become necessary, that order be taken concerning the Superintendence of that Establishment, as it is now finished.”
